[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
                          STATE OF CONNECTICUT JUDICIAL BRANCH SENTENCE REVIEW DIVISION 75 ELM STREET, HARTFORD, CT. 06106              TELEPHONE: (860) 722-5874 FAX: (860) 722-5817 To: Emily J. Lebovitz, Reporter of Judicial Decisions
From: Sharon Panganiban, Adm. Asst..
Subject: Revised Sentence Review Decision Sheet
Date: June 17, 1998
    Please note the substitution of Judge Thomas V. O'Keefe's name, who sat in on this case, for Judge Thomas M. Miano on the decision sheet.
LAWRENCE C. KLACZAK, JUDGE.
RAYMOND R. NORKO, JUDGE.
THOMAS V. O'KEEFE, JUDGE.